Citation Nr: 1823315	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO. 13-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression and insomnia, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a skin disorder, to include tinea versicolor.

4. Entitlement to an initial compensable rating for chronic right hamstring muscle strain.

5. Entitlement to an initial compensable rating for chronic left hamstring muscle strain.

6. Entitlement to an initial rating in excess of 10 percent for chronic synovitis of the carpal-first metacarpal joint of the left thumb with bone spur.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was remanded in February 2016 for further development, to include VA examinations and adjudication of the raised allergic rhinitis issue by the AOJ. 

The issue of entitlement to service connection for allergic rhinitis has still not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). As such, the Board again defers adjudication of the issue of entitlement to service connection for a respiratory disorder, to include COPD, as it may be intertwined with the allergic rhinitis claim. 

Additionally, the issues of entitlement to initial compensable ratings for left and right hamstring disabilities and entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran's left thumb synovitis does not more nearly approximate a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

2. The Veteran does not have an acquired psychiatric disorder that was caused by his service or by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for left thumb synovitis are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2017).

2. An acquired psychiatric disorder was not caused by service, or by a service-connected disability. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The RO mailed the Veteran letters detailing the evidentiary requirements of a service connection claim and an increased rating claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

The Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in 2010 and in 2017. Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions, with regard to the Veteran's psychiatric and left hand claims. 


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either caused or aggravated by the service connected disability. See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

The Veteran asserts that he has an acquired psychiatric disorder due to his service, to include depression and insomnia, or in the alternative, that his psychiatric disorder is related to his service-connected disabilities. 

The Board reiterates that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." See 38 C.F.R. § 3.303 (d). 

Service connection may also be granted for a psychosis, when it is manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). According to 38 C.F.R. § 3.384 (2017), a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

It is very important for the Veteran to understand that "personality disorders," the problem cited in his service records, are not compensable disabilities within the scope of veterans' benefits law. 38 C.F.R. §§ 3.303(c), 4.9 (2017); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992). Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder, and the evidence that the Veteran has cited only provides evidence against this claim. The Board, while fully understanding the Veteran's central contention, must rule on this case based on the law.

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse. See 38 U.S.C. §§ 105, 1110 (2012); 38 C.F.R. §§ 3.1 (n), 3.301(c) (2017); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

The Veteran's service treatment records include a report of medical history dated in April 1989, shortly prior to separation from service, which shows that he conveyed a history of trouble sleeping and depression. Indeed, review of the service treatment records shows that in November 1988, the Veteran was seen for an alcohol-related incident. He was noted to have a history of loss of control, social impairment, increased tolerance to alcohol and depressed mood as withdrawal symptoms. Indeed, in December 1987, the Veteran was noted to have been experiencing marked stress, and had a patch of hair missing from his scalp. In January 1988, he reported insomnia, and in August 1988, was seen for a social work visit due to marital discord. The Veteran's DD Form 214 indicates that the reason for his separation was the commission of a serious offence. 

The Veteran's post-service VA medical records reflect treatment for substance abuse, namely alcohol. The Board also notes that the Veteran has been diagnosed with and received treatment for unspecified anxiety and depression. Generally, the Veteran has been prescribed antidepressants, and has treated with therapy sessions. 

As for post-service private treatment, the claims file contains a record from a mental health treatment center dated in November 2009. The report indicates that the Veteran was involuntarily admitted, and that this was the second time, after a prior 2007 treatment visit, when he was diagnosed with depression and suicidal ideation. The Veteran was again diagnosed with depression, dependent personality traits and sleep apnea. He was placed on detox vitamins and valium. Records covering treatment provided in January and February 2011 show that the Veteran was hospitalized after he was noted to have been drinking and threatening to harm himself. On examination, his blood alcohol level was 0.30. These records show that the Veteran had three years of college, and had been attending a technical community college. His impressions and diagnoses included alcohol dependence, alcohol intoxication, suicidal thoughts, and mood disorder secondary to alcoholism, and personality disorder, not otherwise specified.

The Veteran, through his representative, submitted a private medical opinion dated in November 2015. The private examiner diagnosed the Veteran with depressive disorder "due to another medical condition with depressed features." The examiner noted that there were no other diagnosed mental conditions. The Veteran denied a personal mental health history prior to the military. He reported seeing a VA psychiatrist and therapist every three to four weeks. He also reported self-medicating with alcohol and drugs in the past, as well as eight non-VA inpatient treatment programs in addition to one VA inpatient treatment program in 2011. Pertinently, the examiner opined, based on the interview and review of the claims file, that the Veteran's left shoulder, lumbar spine and tinnitus conditions are more likely than not aggravating his depressive disorder due to another medical condition.

In February 2016, the Board found the aforementioned 2015 opinion inadequate, because while the examiner noted there were no other mental disorders, the Veteran has been diagnosed with anxiety and substance abuse disorders. Furthermore, the Board noted that the examiner did not provide an opinion as to the role of the Veteran's substance abuse in his diagnosed psychiatric disorders. Pursuant to the Board's findings, the claim was remanded for further development, to include an adequate examination.

The Veteran was afforded another VA examination in August 2017. The examination is shown to have been based on a review of the entire claims file. The Veteran's diagnoses were noted to be an unspecified personality disorder, cannabis use disorder, cocaine use disorder, and alcohol use disorder. The examiner stated that the Veteran reported the substance use disorders to be in remission, so they are not actively contributing to his symptoms, but they have historically exacerbated his behavior and mood problems. The Veteran denied receiving mental health treatment prior to service, but stated that he sought alcohol abuse and anger management treatment while in service. Further, he stated he received cocaine abuse treatment after service. The Veteran also reported using marijuana since the age of 16, and continued using it up until one year prior to the examination. He also reported using cocaine since the age of 33, and that he still uses it occasionally. The Veteran described his problem as one of depression, anxiety, insufficient sleep and energy generally. He also stated that prior to going into the Army, he met a girl, and threatened to kill himself in hopes that he would be let out so he could see her. 

Pertinently, the examiner opined that the Veteran's diagnosis of unspecified personality disorder is not considered a disability for which service-connected benefits are payable as it is a constitutional or developmental disorder. The examiner elaborated, stating that personality disorders are developmental in nature, often traceable to adolescence or early adulthood. Regarding the substance abuse disorders, the examiner stated that these are willful choices, and separate disorders from his unspecified personality disorder. The examiner opined that the substance use is not caused by the Veteran's personality disorder, but the use of substances aggravates the mood and behavioral problems associated with the personality disorders. The examiner also explained that the treatment records indicating diagnoses of depression, anxiety and insomnia can be explained as symptoms arising from the Veteran's personality disorder, psychological stressors and substance abuse, rather than being a separate disorder. Finally, per the remand instructions, the examiner addressed the 2015 private medical opinion relating the Veteran's depression symptoms to his service connected disabilities. The examiner stated that the 2015 opinion did not take into account that the Veteran's mood symptoms were present and most likely associated with his personality disorder prior to the onset of his service connected disabilities. Furthermore, addressing the discussion of suicidal ideation, the examiner stated that the Veteran clarified that this was merely a threat so that he could see his girlfriend. The examiner also analyzed that the Veteran appears to have normal adjustment reactions to his medical conditions rather than experiencing symptoms that meet full criteria for a depressive disorder. Rather, he was assessed to meet the criteria for an unspecified personality disorder, which explains his chronic mood and behavior symptoms. 

Upon review of the record, the Board finds that the claim must be denied. The Veteran's service treatment records have been discussed. Though they show some reports of depression symptoms, these have been noted to be attributed to substance abuse. See November 1988 service treatment note. They do not show a diagnosis of a psychiatric disorder, though the Board acknowledges that the Veteran reported on his separation report of medical history that he experienced marked stress and depression symptoms. Given the foregoing, a chronic condition is not shown during service. See 38 C.F.R. § 3.303 (b).

Further, the earliest post-service medical evidence of treatment for psychiatric symptoms is dated in November 2009, which is over 20 years after the Veteran's active duty service. There is no competent opinion of record in support of the claim. The only opinion in support of the Veteran's claim is a private medical opinion dated in 2015, which has already been found inadequate by the Board due to its deficient explanation and rationale. The only competent opinion of record is the August 2017 VA opinion, and this opinion weighs against the claim. This opinion is considered highly probative evidence, as it is shown to have been based on a review of the Veteran's claims file and is accompanied by a sufficient rationale. The Board also notes that the opinion addresses the outstanding questions the Board previously mandated development for in order to properly adjudicate the claim. Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

It is important for the Veteran to understand that to the extent that he may currently have alcohol or substance abuse disorders, or a personality disorder, these are not compensable disabilities under the law. See 38 C.F.R. §§ 3.1(n), 3.301(c), 303(c), 4.9. Finally, the Board finds probative and persuasive the 2017 VA examiner's analysis of the Veteran's previous depression and anxiety diagnoses. Indeed, the examiner explained that these are more likely than not symptoms associated with the Veteran's personality disorder, rather than separate psychiatric diagnoses, and which have been aggravated by his substance abuse. Furthermore, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service. 38 C.F.R. §§ 3.307, 3.309. The most competent and probative evidence, in sum, provides evidence against this claim. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders. Jandreau, supra; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The issue on appeal is based on the contention that an acquired psychiatric disorder is related to the Veteran's service. The Board has determined that the claimed condition is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology. Id. Here, the Veteran's service treatment reports and post-service medical records have been discussed. The only competent opinion of record weighs against the claim. Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating 

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. 38 C.F.R. § 4.45. There is a difference between pain that may exist in joint motion, as opposed to pain that actually places additional limitation of the particular range of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).

The RO granted service connection for chronic synovitis of the carpal-first metacarpal joint of the left thumb with bone spur, and assigned a noncompensable or zero percent rating, pursuant to Diagnostic Code (DC) 5024 (Tenosynovitis), which refers to DC 5228 on the basis of limitation of motion. Most recently, in a January 2018 rating decision, the RO increased the rating for the Veteran's service-connected left thumb synovitis to 10 percent under 38 C.F.R. §§ 4.40, 4.45, on the basis of pain. See also DeLuca, supra, and Mitchell, supra.

38 C.F.R. § 4.71a, DC 5024 provides that Tenosynovitis is rated as for degenerative arthritis. Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added. 38 C.F.R. § 4.71a, DC 5003.

DC 5228 provides for a 10 percent rating with a gap of one to two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers. A maximum 20 percent rating is warranted for a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Review of the record shows that on VA examination in July 2010, the Veteran reported numbness in all five digits of the left hand and weakness. Objective examination showed full extension of the five digits, full flexion of the fingers, and full apposition and flexion of the two thumbs. Moderate pain was noted with movement, especially in the left thumb. Sensation and intrinsic muscle function were okay in both hands, and carpal tunnel signs were negative. There was some left hand tenderness at the thumb, mostly at the base of the metacarpal, and the MP joint had some tenderness. Otherwise, all joints were deemed to have full motion, and thumb alignment was normal. The Veteran's left hand was noted to have a history of pain, mostly at the thumb. Continued left thumb pain and tenderness was diagnosed as chronic synovitis at the carpal-first metacarpal joint, at the base of the thumb. The Veteran's subjective symptoms included flare up of the left hand. An August 2010 addendum to the VA examination report was made upon receipt of x-ray results. The examiner stated that the left hand and thumb showed no arthritis. Rather there was a small bone spur near the MP joint in the left thumb, at the proximal end of the proximal phalanx. The diagnosis for the hand remained unchanged.

The Veteran was afforded another VA examination in August 2017. The examiner indicated that the entire claims file was reviewed and an in-person examination was conducted. The diagnosis was confirmed as chronic synovitis due to a left hand injury. The Veteran was also noted to have carpal tunnel syndrome of the left wrist. The Veteran reported pain in the left wrist with numbness and tingling of the first three fingers as well as the left thumb. He further reported problems with loss of grip and dropping things with the left hand. The Veteran reported no flare-ups. Range of motion studies were all normal for both hands. There was no gap between the pad of the thumb and the fingers. Some pain was noted on examination, which caused some functional loss. Repetitive use testing showed no significant limitation of functional ability due to pain, weakness, fatigability or incoordination. Tenderness was also noted, but it was on the left wrist area, as was tingling and numbness of the first three fingers. No ankylosis was noted. Tinel's and Phalen's tests were positive on the left hand. However, the examiner indicated that the Veteran's carpal tunnel of the left wrist is less likely than not related to the service connected synovitis of the left thumb, as these conditions involve two different anatomical locations, which are not related to each other.

After reviewing the evidence, the Board finds that a rating in excess of 10 percent for residuals for service-connected left thumb synovitis is not warranted. A higher rating is not available under DC 5228, and the competent evidence of record does not show that the amount of left thumb limitation of motion required for a 20 percent rating has been shown, even accounting for repetitive use. In sum, at each examination the thumb was able to oppose the fingers with a gap of less than two inch, though some pain was noted on movement at the base of the thumb. In fact, the July 2017 VA examination indicated that there was no gap. Moreover, any slight limitation of left thumb reported by the Veteran, which is not shown to have exceeded or even approximated a one-inch gap in the medical notes of record, does not warrant a 20 percent rating under 38 C.F.R. § 4.71a, DC 5229.

The Board acknowledges that the Veteran has reported chronic pain. However, a higher rating is not warranted under 38 C.F.R. §§ 4.40, 4.45, DeLuca, supra, or Mitchell, supra. In that regard, in his 2017 VA examination, the Veteran denied flare-ups. In both 2010 and 2017 VA examinations, minimal to no painful motion of the left thumb was observed, and minimal to no additional restrictions of the left thumb were found following repetitive use. Further, the Veteran has already been awarded a 10 percent rating for the left thumb based on pain, in the absence of any compensable motion. Accordingly, a rating in excess of 10 percent for the service-connected left thumb synovitis is not warranted based on functional loss.

The Board has considered whether a higher or separate rating could be assigned under different diagnostic codes, but finds that such is not appropriate in this case. There have been no abnormalities found with respect to the other fingers of the left hand, no arthritis found on x-rays, and no findings of ankylosis. While there is some numbness in the left fingers noted, it has not been related to the Veteran's thumb synovitis; rather, the 2017 VA examiner clearly explained that numbness and tingling stems from the unrelated carpal tunnel of the left wrist. The Board therefore concludes that the competent evidence of record preponderates against the grant of a rating in excess of 10 percent for chronic synovitis of the left thumb. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected chronic synovitis of the left thumb with bone spur is denied. 


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). The Board finds that a remand is again warranted under Stegall.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

The Board first notes that in February 2016, the claim of entitlement to service connection for a skin disorder was remanded for further development, to include a VA examination. Specifically, the Board noted that on the last examination of July 2010, no diagnosis or opinion was provided as to the nature or etiology of the Veteran's claimed skin condition. Furthermore, the Board noted that the Veteran reported he had pruritic blotches on his back and chest. 

The Board finds that unfortunately, the latest August 2017 VA examination is inadequate as it is not in compliance with Board remand instructions. Specifically, while the VA examiner noted diagnoses of tinea versicolor, bilateral onychomycosis of the feet and lichen simplex chronicus, an adequate etiological opinion was not offered. The examiner merely noted that the tinea versicolor resolved, that lichen simplex chronicus is less likely than not related to tinea versicolor, and that onychomycosis of the toenails is less likely than not related to service. The examiner's comments are insufficient for the appropriate adjudication of the Veteran's claim. 

In this vein, a direct etiological opinion to service is required. It is insufficient for an examination to merely make a conclusory statement without reasoned rationale. Indeed, the Board has also not requested an opinion regarding secondary service connection with regard to the Veteran's other diagnosed skin conditions. However, now that said development has begun, the examiner is asked to opine as to both direct and secondary service connection for the Veteran's diagnosed skin disabilities, each supported by a well- reasoned rationale. Furthermore, the Board calls attention to McClain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period. Thus, in providing an addendum, if the examiner believes it less likely than not that a skin disability has existed at any point during the rating period on appeal, then the reason for this conclusion must be clearly explained.

Regarding the Veteran's increased-rating claims for his right and left muscle strain, the Board again reiterates that when the Veteran is afforded a VA examination pursuant to specific remand instructions, it must comply with said instructions. 

The Veteran was afforded a VA examination to assess the current nature and severity of his chronic right and left muscle strain in August 2017. The examiner was instructed to determine whether there is objective evidence of pain on motion, weakness, excess fatigability associated with his thighs, the point at which pain begins, and the point to which the Veteran experiences functional loss. Review of the VA examination shows that the examiner made mention of the Veteran's reports of pain and functional limitation. However, any symptoms other than pain were not reported. The point to which the Veteran experiences functional loss was not given. Instead, the examiner merely attributed the Veteran's functional loss to his lumbar spondylosis, and stated that while the service-connected right chronic hamstring strain is unchanged since 2010, the left hamstring muscle strain is resolved.  

This examination requires clarification. The Board is unable to adjudicate the Veteran's claim without a more clear picture of the severity of his current service-connected disability. In addressing the effects of the Veteran's lumbar spondylosis, the examiner failed to adequately address the requested information regarding the specific right and left hamstring muscle strain symptoms and resulting disability. Therefore, the Veteran must be afforded a new VA examination with a clear opinion supported by an adequate rationale. The examiner is asked to separate the symptomatology attributable to the Veteran's bilateral hamstring disability and the lumbar spondylosis. 

With regard to the Veteran's claim for a respiratory disorder, the Board notes that there is evidence in the record that the Veteran's COPD is possibly aggravated by his allergic rhinitis. See July 2010 VA respiratory examination. In the Introduction, the Board referred a claim for entitlement to service connection for allergic rhinitis to the RO for appropriate action. As such, the Board will defer a decision on the Veteran's claim for entitlement to service connection for COPD until a decision has been made by the RO regarding entitlement to service connection for allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records. All attempts to obtain these records should be documented. 

2. Following completion of the above, afford the Veteran a VA examination to determine the etiology of the claimed skin disability, and a VA examination to determine the current nature and severity of the Veteran's service-connected right and left thigh conditions. The claims folder should be made available to the examiners for review in connection with the examinations, and the examiners should acknowledge such review in the examination reports.

Skin disorder-The examiner must examine the Veteran and assign a diagnosis for each skin disorder he experiences. Even if a skin condition has resolved, if it was diagnosed within the appeal period, the examiner must address its nature and etiology. For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that skin disorder is caused or aggravated by the Veteran's active service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

Right and left hamstring muscle strain-The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with these hamstring disabilities. If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thighs due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should specifically identify the symptoms associated with the Veteran's service-connected chronic strain of the left and right hamstrings.

With respect to these disabilities, the examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life. The examiner must provide a rationale for any opinion proffered. 

Furthermore, in order to avoid pyramiding, the examiner must distinguish, if possible, the symptoms associated with the Veteran's service-connected right and left hamstring disabilities, and his diagnosed lumbar spondylosis. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If any examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


